     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 1 of 21 Page ID #:1




 1   Laurence M. Rosen, Esq. (SBN 219683)
 2   THE ROSEN LAW FIRM, P.A.
     355 South Grand Avenue, Suite 2450
 3   Los Angeles, CA 90071
 4   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 5   Email: lrosen@rosenlegal.com
 6
     Counsel for Plaintiff
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10     GERALD M. MONTAG, Individually              Case No.
11     and on behalf of all others similarly
       situated,                                   CLASS ACTION COMPLAINT FOR
12
                                                   VIOLATION OF THE FEDERAL
13           Plaintiff,                            SECURITIES LAWS
14
             v.                                    JURY TRIAL DEMANDED
15
16     VOLKSWAGEN AG, VOLKSWAGEN
       GROUP OF AMERICA, INC., SCOTT
17     KEOGH, and MARK GILLIES,
18
             Defendants.
19
20
21         Plaintiff Gerald M. Montag (“Plaintiff”), individually and on behalf of all
22   other persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s
23   complaint against Defendants (defined below), alleges the following based upon
24
     personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
25
     belief as to all other matters, based upon, inter alia, the investigation conducted by
26
     and through his attorneys, which included, among other things, a review of the
27
28                               –1–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 2 of 21 Page ID #:2




 1   Defendants’ public documents, announcements, United States Securities and
 2   Exchange Commission (“SEC”) filings, wire and press releases published by and
 3   regarding Volkswagen AG (“Volkswagen” or together with its subsidiaries the
 4   “Company”) and its wholly-owned subsidiary Volkswagen Group of America, Inc.
 5   (“VWoA”), and information readily obtainable on the Internet. Plaintiff believes
 6   that substantial evidentiary support will exist for the allegations set forth herein after
 7
     a reasonable opportunity for discovery.
 8
                                NATURE OF THE ACTION
 9
           1.     This is a class action on behalf of persons or entities who purchased or
10
     otherwise acquired publicly traded Volkswagen securities between March 29, 2021
11
     and March 30, 2021, inclusive (the “Class Period”). Plaintiff seeks to recover
12
     compensable damages caused by Defendants’ violations of the federal securities
13
14   laws under the Securities Exchange Act of 1934 (the “Exchange Act”).

15                             JURISDICTION AND VENUE
16         2.     The claims asserted herein arise under and pursuant to §§10(b) and
17   20(a) of the Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5
18   promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).
19         3.     This Court has jurisdiction over the subject matter of this action under
20   28 U.S.C. §1331 and §27 of the Exchange Act.
21         4.     Venue is proper in this judicial district pursuant to §27 of the Exchange
22   Act (15 U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered
23   and the subsequent damages took place in this judicial district. Further, the
24
     Company sells many vehicles in Los Angeles County.
25
           5.     In connection with the acts, conduct and other wrongs alleged in this
26
     Complaint, Defendants (defined below), directly or indirectly, used the means and
27
28                                –2–
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 3 of 21 Page ID #:3




 1   instrumentalities of interstate commerce, including but not limited to, the United
 2   States mail, interstate telephone communications and the facilities of the national
 3   securities exchange.
 4                                        PARTIES
 5         6.     Plaintiff, as set forth in the accompanying Certification, purchased the
 6   Company’s securities at artificially inflated prices during the Class Period and was
 7
     damaged upon the revelation of the alleged corrective disclosure.
 8
           7.     Defendant Volkswagen purports to be one of the world's largest
 9
     producers of passenger cars.
10
           8.     Defendant Volkswagen is a German corporation with its principal
11
     executive offices in Wolfsburg, Germany. Volkswagen’s American depositary
12
     receipt (“ADRs”) trade on OTC under the ticker symbol “VWAGY.”
13
14         9.     Defendant VWoA is a wholly owned subsidiary of Volkswagen.

15   Defendant VWoA houses the U.S. operations of Volkswagen.
16         10.    Defendant Scott Keogh (“Keogh”) has served as the Chief Executive
17   Officer and President of VWoA since November 2018.
18         11.    Defendant Mark Gillies (“Gillies”) has served as a spokesperson for
19   VWoA since May 2011 and currently serves as VWoA’s Acting Head of
20   Communications.
21         12.    Defendants Keogh and Gillies are sometimes referred to herein as the
22   “Individual Defendants.”
23         13.    The Individual Defendants:
24
           (a)    directly participated in the management of the Company;
25
           (b)    were directly involved in the day-to-day operations of the Company at
26
                  the highest levels;
27
28                               –3–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 4 of 21 Page ID #:4




 1         (c)    were privy to confidential proprietary information concerning the
 2                Company and its business and operations;
 3         (d)    were directly or indirectly involved in drafting, producing, reviewing
 4                and/or disseminating the false and misleading statements and
 5                information alleged herein;
 6         (e)    were directly or indirectly involved in the oversight or implementation
 7
                  of the Company’s internal controls;
 8
           (f)    were aware of or recklessly disregarded the fact that the false and
 9
                  misleading statements were being issued concerning the Company;
10
                  and/or
11
           (g)    approved or ratified these statements in violation of the federal
12
                  securities laws.
13
14         14.    The Company is liable for the acts of the Individual Defendants and its

15   employees under the doctrine of respondeat superior and common law principles
16   of agency because all of the wrongful acts complained of herein were carried out
17   within the scope of their employment.
18         15.    The scienter of the Individual Defendants and other employees and
19   agents of the Company is similarly imputed to the Company under respondeat
20   superior and agency principles.
21         16.    The Company and the Individual Defendants are referred to herein,
22   collectively, as the “Defendants.”
23
24
25
26
27
28                               –4–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 5 of 21 Page ID #:5




 1                           SUBSTANTIVE ALLEGATIONS
 2                     Materially False and Misleading Statements
 3         17.    On March 29, 2021, VWoA published a “draft” of a press release
 4   announcing its purported name change to “Voltswagen” on its website for a short
 5   time. This “draft” had the incorrect date of “April 29.”
 6         18.    On March 29, 2021, in response to the name change press release,
 7
     multiple news agencies reported that they confirmed with Company insiders that the
 8
     name change was real.
 9
           19.    These March 29 news reports on the name change include a CNBC
10
     article entitled “VW accidentally leaks new name for its U.S. operations:
11
     Voltswagen” which reported, in pertinent part, that:
12
           Volkswagen accidentally posted a press release on its website a month
13
           early on Monday announcing a new name for its U.S. operations,
14         Voltswagen of America, emphasizing the German automaker’s
15         electric vehicle efforts.
16                                      *      *     *
17
           A person familiar with the company’s plans confirmed the
18
           authenticity of the release to CNBC. They asked to remain anonymous
19         because the plans were not meant to be public yet.
20
           The release said the name change is expected to take effect in May and
21         called the change a “public declaration of the company’s future-
22         forward investment in e-mobility.” It said Voltswagen will be placed
           as an exterior badge on all EV models with gas vehicles having the
23         company’s iconic VW emblem only.
24
25         To “preserve elements of Volkswagen’s heritage,” the release said the
           company planned to retain the dark blue color of the VW logo for gas-
26         powered vehicles and use light blue to differentiate “the new, EV-
27         centric branding.”
28                               –5–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 6 of 21 Page ID #:6




 1
 2         The release said Voltswagen of America would remain an operating
           unit of Volkswagen Group of America and a subsidiary of Volkswagen
 3         AG, with headquarters in Herndon, Virginia.
 4
                                          *     *      *
 5
 6         The VW press release was incomplete, citing the need for an additional
           quote and photography from the automaker’s plant in Chattanooga,
 7
           Tennessee.
 8
 9         A name change would be the latest EV news from Volkswagen, which
           earlier this month held a “Power Day” to discuss its EV technologies.
10         It also announced goals of significantly increasing sales of EVs through
11         the end of the decade. It expects more than 70% of its Volkswagen
           brand’s European sales will be EVs by 2030, up from a previous target
12
           of 35%. In the U.S. and China, it expects half of its sales to be EVs by
13         that time frame.
14
           (Emphasis added.)
15
16         20.    These March 29 news reports on the purported name change also
17   includes a USA Today article, which was later updated and re-titled “Volkswagen
18
     says it plans name change, later pulls back, reports say[,]” reported, in pertinent part,
19
     the following:
20
           Volkswagen’s American division appears poised to change its name
21         to “Voltswagen,” switching the “k” to a “t” in a nod toward the
22         automaker’s investment in electric vehicles.
23         The German automaker's announcement on the change appeared
24         briefly on its media site Monday before it was removed, having
25         apparently been released before it was ready for an official rollout.

26                                        *     *      *
27
28                                –6–
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 7 of 21 Page ID #:7




 1         But VW was not hacked, the announcement is not a joke, it’s not a
 2         marketing ploy and the plan is for the change to be made permanent,
           said a person familiar with the company’s plans on condition of
 3         anonymity because they were not authorized to speak publicly.
 4
           The news release, which was dated April 29 when it was accidentally
 5         posted, was published March 29 before it was ready to be distributed,
 6         the person said. A USA TODAY reporter noticed the announcement
           on VW’s website and saved it before it was removed.
 7
 8         In the errantly published news release, the automaker said that “more
 9         than a name change, ‘Voltswagen’ is a public declaration of the
           company’s future-forward investment in e-mobility.”
10
11         “The new name and branding symbolize the highly-charged forward
           momentum Voltswagen has put in motion, pursuing a goal of moving
12
           all people point-to-point with EVs,” the automaker said in the release.
13
14         According to the announcement, electric models would get an exterior
           badge with the name “Voltswagen,” while gas-powered vehicles will
15         have the standard “VW” badge. It was not immediately clear Monday
16         whether any details of the plan are still subject to change.
17         The move would signal a significant pivot for the world’s second-
18         largest automaker, whose U.S. division dates to 1955. It would also
           come after several competitors, including General Motors and Volvo,
19
           recently announced plans to eventually phase out gas vehicles.
20
21         “We might be changing out our K for a T, but what we aren’t changing
           is this brand’s commitment to making best-in-class vehicles for drivers
22         and people everywhere,” VW of America CEO Scott Keogh said in the
23         news release.
24
           The change would also further distance VW from the diesel emissions
25         scandal that sullied its reputation, harmed the environment, hurt
26         public health and led to penalties of more than $30 billion as well as
           criminal charges.
27
28                               –7–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 8 of 21 Page ID #:8




 1         The announcement would also coincide with the arrival of the brand-
 2         new Volkswagen ID.4, the automaker’s first long-range electric SUV
           sold in the U.S. It’s part of a new lineup of electric cars under the ID
 3         sub-brand, including the forthcoming revival of the VW microbus.
 4
           The company plans to launch more than 70 electric vehicles worldwide
 5         by 2029 and sell 1 million by 2025. VW and its related brands,
 6         including Audi and Porsche, sold more than 9 million vehicles of all
           kinds globally in 2020, making it a close second to Toyota, though it
 7
           previously held the No. 1 title for several years.
 8
 9         (Emphasis added.)
10
           21.   On March 30, 2021, VWoA re-published the press release entitled
11
     “Voltswagen: A new name for a new era of e-mobility” announcing the Company’s
12
     name change to “Voltswagen,” this time with the correct date of March 30, 2021.
13
14   The press release was also taken down later that day.

15         22.   Also on March 30, 2021, Volkswagen tweeted: “We know, 66 is an
16   unusual age to change your name, but we’ve always been young at heart.
17   Introducing Voltswagen. Similar to Volkswagen, but with a renewed focus on
18   electric driving. Starting with our all-new, all-electric SUV the ID.4 - available
19   today. #Voltswagen #ID4.” (Emphasis added.) The tweet included a video showing
20   the “k” in Volkswagen changing to a “t.”1
21
22
23
24
25   1
      https://twitter.com/VW/status/1376868756782219266;
26   https://web.archive.org/web/20210330121247/https://twitter.com/VW/status/13768
     68756782219266.
27
28                               –8–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 9 of 21 Page ID #:9




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19         23.   The statements referenced in ¶17 and ¶¶19-22 above, made by or
20   attributed to Defendants, were materially false and/or misleading because they
21   misrepresented and failed to disclose the following adverse facts pertaining to the
22   Company’s business, operational and financial results, which were known to
23
     Defendants or recklessly disregarded by them. Specifically, Defendants made false
24
     and/or misleading statements and/or failed to disclose that: (1) “Voltswagen” was
25
     never going to be used by the Company, VWoA, or on any relevant vehicle; (2)
26
     Volkswagen, VWoA, and their spokespeople purposefully misled reporters
27
28                               –9–
         CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                          SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 10 of 21 Page ID #:10




 1    regarding the now-purported “joke” and/or “promotion”; and (3) as a result,
 2    Defendants’ public statements and statements to journalists were materially false
 3    and/or misleading at all relevant times.
 4                                    The Truth Emerges
 5          24.    Late on March 30, 2021, still two days before April Fool’s Day on April
 6    1, the Wall Street Journal published a “WSJ News Exclusive” which was entitled
 7
      “No, Volkswagen Isn’t Rebranding Itself Voltswagen: German car maker says
 8
      announcement by its U.S. operation was supposed to be an April Fools’ gag[.]” The
 9
      Wall Street Journal article reported, in pertinent part, that:
10
            Volkswagen AG’s U.S. subsidiary said Tuesday the company would
11          rebrand itself as Voltswagen of America to promote its electric car
12          strategy, but a spokesman for the parent company in Germany later
            said the move was a joke.
13
14                                         *     *      *
15
            The problem for VW is that everyone took it seriously, creating
16          confusion about the company’s intentions and moving the shares,
17          putting VW’s communications team on the defensive.
18
                                           *     *      *
19
20          The spoof began late Monday, when VW communications in the U.S.
            published a draft of the press release on the company’s website and then
21          quickly took it down, according to VW officials in Germany.
22
            They left the document online long enough to grab the attention of
23          journalists and VW fans, sparking a flood of online news and tweets.
24
25                                         *     *      *

26
27
28                                – 10 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 11 of 21 Page ID #:11




 1          VW’s U.S. unit published the release in full again on Tuesday on the
 2          U.S. website, a move that suggested the name change was in fact real
            and would take effect as stated in the release in May.
 3
 4          The press release quoted Scott Keogh as president and CEO of
            Voltswagen of America saying: “We might be changing out our K for
 5          a T, but what we aren’t changing is this brand’s commitment to making
 6          best-in-class vehicles for drivers and people everywhere.”
 7
            Back in Germany, a VW official told the Journal that the name change
 8          shouldn’t be taken seriously.
 9
            “There will be no name change,” the official said.
10
11          Volkswagen’s top executives have become more active on social
            media recently. The CEO, Herbert Diess, is a frequent contributor to
12
            his LinkedIn page and recently opened a Twitter feed. But until now
13          the company has refrained from PR stunts or outlandish statements that
14          are more typical of Tesla CEO Elon Musk.

15          Investors have been clamoring for shares of companies involved in
16          electric vehicles and have recently been pouring money into the stocks
            of established car makers with solid EV plans.
17
18          (Emphasis added.)
19
20          25.    On March 31, 2021, further reports regarding how Volkswagen,

21    VWoA, and its spokespeople purposefully misled to reporters were published. For
22    example, ABC News published an article entitled “An unwelcome prank:
23    Volkswagen purposely hoodwinks reporters: Journalists are wary of looking out for
24    pranksters around April Fool's Day, but this time it came from a multi-billion dollar
25    corporation[.]” The ABC News article reported, in pertinent part, that:
26          Volkswagen admitted Tuesday that it had put out a false news release
27          saying that it had changed the name of its U.S. subsidiary to
28                               – 11 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 12 of 21 Page ID #:12




 1          “Voltswagen of America” in an attempt to be funny and promote a new
 2          electric utility vehicle.

 3          Several news organizations, including The Associated Press, USA
 4          Today, CNBC and The Washington Post, had reported the original
            press release as real news, some after being assured specifically that
 5          it was no joke.
 6
                                         *     *      *
 7
 8          “The Associated Press was repeatedly assured by Volkswagen that its
 9          U.S. subsidiary planned a name change, and reported that
            information, which we now know to be false,” company
10          spokeswoman Lauren Easton said. “We have corrected our story and
11          published a new one based on the company’s admission. This and any
            deliberate release of false information hurts accurate journalism and the
12
            public good.”
13
14          The story emerged Monday after a news release was briefly posted on
            a company website and then disappeared, but not before catching some
15          eyes. CNBC, which declined comment on the hoax, is believed to be
16          the first major news organization to report it as legitimate news.
17          The AP wrote a story about it Monday after its reporter was assured
18          by Mark Gillies, a company spokesman in the United States, that it
            was serious, Easton said.
19
20          It was a similar story at USA Today, where a reporter specifically
21          asked if it was a joke and was told “no,” said the newspaper's
            spokeswoman, Chrissy Terrell.
22
23          “The company used this fake announcement as a way to manipulate
            respected reporters from trusted news outlets to get attention for their
24
            marketing campaign,” she said. “We are disheartened that the company
25          would choose this type of disingenuous marketing.”
26
            The USA Today reporter who was initially lied to was more blunt.
27
28                               – 12 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 13 of 21 Page ID #:13




 1          “This was not a joke,” reporter Nathan Bomey wrote on Twitter. “It
 2          was deception. In case you haven't noticed, we have a misinformation
            problem in this country. Now you're part of it. Why should anyone trust
 3          you again?”
 4
            At first on Tuesday, the company doubled down on its story by
 5          reissuing the news release, which quoted Scott Keogh, the president
 6          and CEO of Volkswagen of America. It even changed its Twitter page,
            announcing that “we know, 66 is an unusual age to change your
 7
            name, but we've always been young at heart.”
 8
 9                                       *     *      *
10          Gillies, after presenting the false information the day before, came
11          clean on Tuesday. The Journal quoted a spokesman for the company
            in Germany as saying, “we didn't mean to mislead anyone. The whole
12
            thing is just a marketing action to get people talking” about its new car
13          model.
14
            The AP and other news organizations that falsely reported the news
15          later wrote about the hoax. “About that plan to change Volkswagen of
16          America’s name.” wrote USA Today's Mike Snider. “Never mind.”
17          (Emphasis added.)
18
            26.   On this news, Volkswagen ADRs fell $2.14 per ADR, or over 5%, over
19
20    the next two full trading days, to close at $35.58 per share on April 1, 2020,

21    damaging investors.
22          27.   As a result of Defendants’ wrongful acts and omissions, and the decline
23    in the market value of the Company’s securities, Plaintiff and other Class members
24    have suffered significant losses and damages.
25                  PLAINTIFF’S CLASS ACTION ALLEGATIONS
26          28.   Plaintiff brings this action as a class action pursuant to Federal Rule of
27    Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who
28                                         – 13 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                    SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 14 of 21 Page ID #:14




 1    purchased or otherwise acquired the publicly traded securities of Volkswagen
 2    during the Class Period (the “Class”) and were damaged upon the revelation of the
 3    alleged corrective disclosure. Excluded from the Class are Defendants herein, the
 4    officers and directors of the Company, at all relevant times, members of their
 5    immediate families and their legal representatives, heirs, successors or assigns and
 6    any entity in which Defendants have or had a controlling interest.
 7
             29.      The members of the Class are so numerous that joinder of all members
 8
      is impracticable. Throughout the Class Period, the Company’s securities were
 9
      actively traded on OTC. While the exact number of Class members is unknown to
10
      Plaintiff at this time and can be ascertained only through appropriate discovery,
11
      Plaintiff believes that there are hundreds or thousands of members in the proposed
12
      Class. Record owners and other members of the Class may be identified from
13
14    records maintained by the Company or its transfer agent and may be notified of the

15    pendency of this action by mail, using the form of notice similar to that customarily
16    used in securities class actions.
17           30.      Plaintiff’s claims are typical of the claims of the members of the Class
18    as all members of the Class are similarly affected by Defendants’ wrongful conduct
19    in violation of federal law that is complained of herein.
20           31.      Plaintiff will fairly and adequately protect the interests of the members
21    of the Class and has retained counsel competent and experienced in class and
22    securities litigation. Plaintiff has no interests antagonistic to or in conflict with those
23    of the Class.
24
             32.      Common questions of law and fact exist as to all members of the Class
25
      and predominate over any questions solely affecting individual members of the
26
      Class. Among the questions of law and fact common to the Class are:
27
28                                – 14 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 15 of 21 Page ID #:15




 1          (a)    whether Defendants’ acts as alleged violated the federal securities
 2                 laws;
 3          (b)    whether Defendants’ statements to the investing public during the
 4                 Class Period misrepresented material facts about the financial
 5                 condition, business, operations, and management of the Company;
 6          (c)    whether Defendants’ statements to the investing public during the
 7
                   Class Period omitted material facts necessary to make the statements
 8
                   made, in light of the circumstances under which they were made, not
 9
                   misleading;
10
            (d)    whether the Individual Defendants caused the Company to issue false
11
                   and misleading SEC filings and public statements during the Class
12
                   Period;
13
14          (e)    whether Defendants acted knowingly or recklessly in issuing false and

15                 misleading SEC filings and public statements during the Class Period;
16          (f)    whether the prices of the Company’s securities during the Class Period
17                 were artificially inflated because of the Defendants’ conduct
18                 complained of herein; and
19          (g)    whether the members of the Class have sustained damages and, if so,
20                 what is the proper measure of damages.
21          33.    A class action is superior to all other available methods for the fair and
22    efficient adjudication of this controversy since joinder of all members is
23    impracticable. Furthermore, as the damages suffered by individual Class members
24
      may be relatively small, the expense and burden of individual litigation make it
25
      impossible for members of the Class to individually redress the wrongs done to
26
      them. There will be no difficulty in the management of this action as a class action.
27
28                               – 15 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 16 of 21 Page ID #:16




 1          34.    Plaintiff will rely, in part, upon the presumption of reliance established
 2    by the fraud-on-the-market doctrine in that:
 3          (a)    Defendants made public misrepresentations or failed to disclose
 4                 material facts during the Class Period;
 5          (b)    the omissions and misrepresentations were material;
 6          (c)    the Company’s securities are traded in efficient markets;
 7
            (d)    the Company’s securities were liquid and traded with moderate to
 8
                   heavy volume during the Class Period;
 9
            (e)    the Company traded on OTC, and was covered by multiple analysts;
10
            (f)    the misrepresentations and omissions alleged would tend to induce a
11
                   reasonable investor to misjudge the value of the Company’s securities;
12
                   Plaintiff and members of the Class purchased and/or sold the
13
14                 Company’s securities between the time the Defendants failed to

15                 disclose or misrepresented material facts and the time the true facts
16                 were disclosed, without knowledge of the omitted or misrepresented
17                 facts; and
18          (g)    Unexpected material news about the Company was rapidly reflected
19                 in and incorporated into the Company’s stock price during the Class
20                 Period.
21          35.    Based upon the foregoing, Plaintiff and the members of the Class are
22    entitled to a presumption of reliance upon the integrity of the market.
23          36.    Alternatively, Plaintiff and the members of the Class are entitled to the
24
      presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
25
      of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as
26
27
28                               – 16 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 17 of 21 Page ID #:17




 1    Defendants omitted material information in their Class Period statements in
 2    violation of a duty to disclose such information, as detailed above.
 3                                          COUNT I
 4            Violation of Section 10(b) of The Exchange Act and Rule 10b-5
 5                                   Against All Defendants
 6          37.    Plaintiff repeats and realleges each and every allegation contained
 7
      above as if fully set forth herein.
 8
            38.    This Count is asserted against the Company and the Individual
 9
      Defendants and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. §
10
      78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
11
            39.     During the Class Period, the Company and the Individual Defendants,
12
      individually and in concert, directly or indirectly, disseminated or approved the
13
14    false statements specified above, which they knew or deliberately disregarded were

15    misleading in that they contained misrepresentations and failed to disclose material
16    facts necessary in order to make the statements made, in light of the circumstances
17    under which they were made, not misleading.
18          40.    The Company and the Individual Defendants violated §10(b) of the
19    1934 Act and Rule 10b-5 in that they: employed devices, schemes and artifices to
20    defraud; made untrue statements of material facts or omitted to state material facts
21    necessary in order to make the statements made, in light of the circumstances under
22    which they were made, not misleading; and/or engaged in acts, practices and a
23    course of business that operated as a fraud or deceit upon plaintiff and others
24
      similarly situated in connection with their purchases of the Company’s securities
25
      during the Class Period.
26
27
28                                – 17 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 18 of 21 Page ID #:18




 1          41.    The Company and the Individual Defendants acted with scienter in that
 2    they knew that the public documents and statements issued or disseminated in the
 3    name of the Company were materially false and misleading; knew that such
 4    statements or documents would be issued or disseminated to the investing public;
 5    and knowingly and substantially participated, or acquiesced in the issuance or
 6    dissemination of such statements or documents as primary violations of the
 7
      securities laws. These defendants by virtue of their receipt of information reflecting
 8
      the true facts of the Company, their control over, and/or receipt and/or modification
 9
      of the Company’s allegedly materially misleading statements, and/or their
10
      associations with the Company which made them privy to confidential proprietary
11
      information concerning the Company, participated in the fraudulent scheme alleged
12
      herein.
13
14          42.     Individual Defendants, who are the senior officers and/or directors of

15    the Company, had actual knowledge of the material omissions and/or the falsity of
16    the material statements set forth above, and intended to deceive Plaintiff and the
17    other members of the Class, or, in the alternative, acted with reckless disregard for
18    the truth when they failed to ascertain and disclose the true facts in the statements
19    made by them or other personnel of the Company to members of the investing
20    public, including Plaintiff and the Class.
21          43.    As a result of the foregoing, the market price of the Company’s
22    securities was artificially inflated during the Class Period. In ignorance of the falsity
23    of the Company’s and the Individual Defendants’ statements, Plaintiff and the other
24
      members of the Class relied on the statements described above and/or the integrity
25
      of the market price of the Company’s securities during the Class Period in
26
      purchasing the Company’s securities at prices that were artificially inflated as a
27
28                                – 18 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 19 of 21 Page ID #:19




 1    result of the Company’s and the Individual Defendants’ false and misleading
 2    statements.
 3           44.    Had Plaintiff and the other members of the Class been aware that the
 4    market price of the Company’s securities had been artificially and falsely inflated
 5    by the Company’s and the Individual Defendants’ misleading statements and by the
 6    material adverse information which the Company’s and the Individual Defendants
 7
      did not disclose, they would not have purchased the Company’s securities at the
 8
      artificially inflated prices that they did, or at all.
 9
             45.     As a result of the wrongful conduct alleged herein, Plaintiff and other
10
      members of the Class have suffered damages in an amount to be established at trial.
11
             46.    By reason of the foregoing, the Company and the Individual
12
      Defendants have violated Section 10(b) of the 1934 Act and Rule 10b-5
13
14    promulgated thereunder and are liable to the Plaintiff and the other members of the

15    Class for substantial damages which they suffered in connection with their
16    purchases of the Company’s securities during the Class Period.
17                                            COUNT II
18                      Violation of Section 20(a) of The Exchange Act
19                             Against The Individual Defendants
20           47.    Plaintiff repeats and realleges each and every allegation contained in
21    the foregoing paragraphs as if fully set forth herein.
22           48.    During the Class Period, the Individual Defendants participated in the
23    operation and management of the Company, and conducted and participated,
24
      directly and indirectly, in the conduct of the Company’s business affairs. Because
25
      of their senior positions, they knew the adverse non-public information regarding
26
      the Company’s business practices.
27
28                                – 19 –
           CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                            SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 20 of 21 Page ID #:20




 1          49.    As officers of VWoA, the Individual Defendants had a duty to
 2    disseminate accurate and truthful information with respect to the Company and to
 3    correct promptly any public statements issued by the Company which had become
 4    materially false or misleading.
 5          50.    Because of their positions of control and authority as senior officers,
 6    Individual Defendants were able to, and did, control the contents of the various
 7
      reports, press releases and public filings which the Company disseminated in the
 8
      marketplace during the Class Period. Throughout the Class Period, Individual
 9
      Defendants exercised their power and authority to cause the Company to engage in
10
      the wrongful acts complained of herein. The Individual Defendants therefore, were
11
      “controlling persons” of the Company within the meaning of Section 20(a) of the
12
      Exchange Act. In this capacity, they participated in the unlawful conduct alleged
13
14    which artificially inflated the market price of the Company’s securities.

15          51.    The Individual Defendants, therefore, acted as controlling persons of
16    the Company. By reason of their senior management positions, the Individual
17    Defendants had the power to direct the actions of, and exercised the same to cause,
18    the Company to engage in the unlawful acts and conduct complained of herein. The
19    Individual Defendants exercised control over the general operations of the
20    Company and possessed the power to control the specific activities which comprise
21    the primary violations about which Plaintiff and the other members of the Class
22    complain.
23          52.    By reason of the above conduct, the Individual Defendants are liable
24
      pursuant to Section 20(a) of the Exchange Act for the violations committed by the
25
      Company.
26
27
28                               – 20 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
     Case 2:21-cv-03678-MCS-AS Document 1 Filed 04/30/21 Page 21 of 21 Page ID #:21




 1                                PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff demands judgment against Defendants as follows:
 3          A.     Determining that the instant action may be maintained as a class action
 4    under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as
 5    the Class representative;
 6          B.     Requiring Defendants to pay damages sustained by Plaintiff and the
 7
      Class by reason of the acts and transactions alleged herein;
 8
            C.     Awarding Plaintiff and the other members of the Class prejudgment
 9
      and post-judgment interest, as well as their reasonable attorneys’ fees, expert fees
10
      and other costs; and
11
            D.     Awarding such other and further relief as this Court may deem just and
12
      proper.
13
14                            DEMAND FOR TRIAL BY JURY

15          Plaintiff hereby demands a trial by jury.
16
17    Dated: April 30, 2021                  Respectfully submitted,
18                                           THE ROSEN LAW FIRM, P.A.
19                                           /s/ Laurence M. Rosen
                                             Laurence M. Rosen, Esq. (SBN 219683)
20
                                             355 S. Grand Avenue, Suite 2450
21                                           Los Angeles, CA 90071
22                                           Telephone: (213) 785-2610
                                             Facsimile: (213) 226-4684
23                                           Email: lrosen@rosenlegal.com
24
                                             Counsel for Plaintiff
25
26
27
28                               – 21 –
          CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                           SECURITIES LAWS
